DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 was considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: [0003], line 3 has “mature” which appears to be “nature”; line 4 has “the robots” which appears to be “robots”; line 5 has “is required to accurately sensing” and lines 6-7 have “is also highly demanded” which are grammatically unclear.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 17, 19, and 20 at line 3 recite “the second flexible layer”, however there is no antecedent basis for this term in the preceding claims.  Therefore, it unclear how this layer corresponds to the structure recited in the claims and therefore this term will be ignored in the Examiner’s interpretation of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 8-9, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN205318345, cited by Applicant) in view of Park et al. (US 2015/0216057, hereinafter “Park”).	Regarding claim 1, Huang discloses a method for manufacturing a module, comprising (Figs. 1-4, device of Fig. 1, pages 6-8 of Machine Translation):	forming first pressure sensing electrodes (Figs. 2-3, electrodes 61) and second pressure sensing electrodes (Figs. 2-3, electrodes 41) on the thin film (Figs. 2-3, substrate 70) and at different levels, each second pressure sensing electrode being arranged at a position corresponding to a gap between two adjacent first pressure sensing electrodes, a distance between each first pressure sensing electrode and a corresponding second pressure sensing electrode being capable of changing under the effect of a pressure (Figs. 2-3, Page 8, second and third paragraphs, touch pressure sensor structure 220; strain isolation layer 50 deforms to create different spacing between electrodes 41 and 61 under finger press to protective surface layer 10 to allow detection of touch pressure of finger touching object; each second electrode 41 is arranged at a gap between adjacent first pressure electrodes 61); and	forming a flexible protection film covering the first pressure sensing electrodes and the second pressure sensing electrodes (Figs. 2-3, Page 6, Paragraph 3, flexible protection film 10).	Huang does not explicitly disclose the thin film being a flexible thin film,	providing a support plate;flexible thin film, providing a support plate; forming a flexible thin film on the support plate; and removing the flexible thin film from the support plate, such as taught by Park, for the purpose of forming a flexible touch and pressure sensing module using a flexible substrate.	Regarding claim 2, Huang as modified by Park discloses the method according to claim 1, wherein when each second pressure sensing electrode (Huang, Figs. 2-3, electrodes 41) is arranged at a position corresponding to the gap between the two adjacent first pressure sensing electrodes (Huang, Figs. 2-3, electrodes 61), an orthogonal projection of the second pressure sensing electrode onto the support plate ((Huang, Figs. 2-3, element 70 as a flexible substrate in the modified method) is located .
	Regarding claim 4, Huang as modified by Park discloses the method according to claim 1, wherein the forming the flexible thin film on the support plate comprises: 	forming a release layer on the support plate (Park, [0028, 0030, 0064], release-substrate with a base substrate as support substrate and forming a release agent as the release layer thereon); and 	forming the flexible thin film on the release layer (Park, [0064-0065, 0090], flexible thin film is plastic substrate which is stacked on the release-substrate).  
	The motivation is the same as in claim 1.	Regarding claim 8, Huang as modified by Park discloses the method according to claim 1, wherein the forming the first pressure sensing electrodes and the second pressure sensing electrodes on the flexible thin film and at different levels comprises forming the first pressure sensing electrodes and the second pressure sensing electrodes on the flexible thin film and at different levels (Huang, Figs. 2-3, first pressure sensing electrodes 61 and second pressure sensing electrodes 41 are formed on substrate 70 (flexible thin film when modified by Park) at different levels.	Huang as modified by Park teaches forming electrodes of indium tin oxide ITO, 
	Regarding claim 9, Huang discloses a pressure sensing module, comprising (Figs. 1-4, device of Fig. 1, pages 6-8 of Machine Translation):	first pressure sensing electrodes (Figs. 2-3, electrodes 61) and second pressure sensing electrodes (Figs. 2-3, electrodes 41) arranged on the thin film (Figs. 2-3, substrate 70) and at different levels, each second pressure sensing electrode being arranged at a position corresponding to a gap between two adjacent first pressure sensing electrodes, a distance between each first pressure sensing electrode and a corresponding second pressure sensing electrode being capable of changing under the effect of a pressure (Figs. 2-3, Page 8, second and third paragraphs, touch pressure sensor structure 220; strain isolation layer 50 deforms to create different spacing between electrodes 41 and 61 under finger press to protective surface layer 10 to allow detection of touch pressure of finger touching object; each second electrode 41 is arranged at a gap between adjacent first pressure electrodes 61); and 
	Huang does not explicitly disclose the thin film being a flexible thin film.	Park teaches a thin film as a substrate being a flexible thin film ([0065, 0090], transfer substrate as the flexible thin film).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensing module of Huang to include the thin film being a flexible thin film by providing a support plate; forming a flexible thin film on the support plate; and removing the flexible thin film from the support plate, such as taught by Park, for the purpose of forming a flexible touch and pressure sensing module having a flexible substrate.	Regarding claim 14, Huang as modified by Park discloses the pressure sensing module according to claim 9, wherein an orthogonal projection of the gap between the adjacent first pressure sensing electrodes onto the flexible thin film falls within an orthogonal projection of a corresponding second pressure sensing electrode onto the flexible thin film ((Huang, Figs. 2-3, an orthogonal projection of the gap between the adjacent first pressure sensing electrodes 61 onto the flexible thin film (layer 70 in the modified module) falls within an orthogonal projection of a corresponding second pressure sensing electrode 41 onto the flexible thin film 70).
	Regarding claim 15, Huang as modified by Park discloses the pressure sensing 
	Regarding claim 16, Huang as modified by Park discloses the pressure sensing module according to claim 9, wherein the orthogonal projection of the gap between the adjacent first6Serial No : L-nknownAtty Dkt No BOED] 1077PUSA PI : 5192091 CNpressure sensing electrodes onto the flexible thin film coincides with the orthogonal projection of the corresponding second pressure sensing electrode onto the flexible thin film (Huang, Figs. 2-3, the orthogonal projection of the gap between the adjacent first6Serial No : L-nknownAtty Dkt No BOED] 1077PUSA PI : 5192091 CNpressure sensing electrodes 61 onto the flexible thin film 70 (in the modified module) coincides with the orthogonal projection of the corresponding second pressure sensing electrode 41 onto the flexible thin film 70).  

	Regarding claim 18, Huang as modified by Park discloses an electronic device, comprising the pressure sensing module according to claim 9 (Huang, Page 1, last paragraph of machine translation, “modules configured with a touchpad in front of the display screen have been widely used in electronic products such as smart phones, tablet computers and laptops”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Park as applied to claims 1-2, 4, 8-9, 14-16, and 18, and further in view of Chen et al. (US 2017/0060340, hereinafter “Chen”).
	Regarding claim 3, Huang as modified by Park discloses the method according to claim 1, wherein when each second pressure sensing electrode (Huang, Figs. 2-3, electrodes 41) is arranged at a position corresponding to the gap between the two adjacent first pressure sensing electrodes (Huang, Figs. 2-3, electrodes 61), an orthogonal projection of the second pressure sensing electrode onto the support plate is located between orthogonal projections of the two adjacent first pressure sensing electrodes onto the support plate (Huang, Fig. 3, orthogonal view of downward direction of arrow shows electrodes 41 between electrodes 61 at substrate 70).	Huang as modified by Park does not explicitly disclose the second pressure sensing electrode partially overlaps the first pressure sensing electrode in the orthogonal projection.	Chen teaches to form pressure sensor electrodes that partially overlap in the orthogonal direction (see the Abstract, first and second electrodes partially overlap the third electrodes in the third (orthogonal projection) direction to form pressure sensor structure; [0036-0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Huang and Park to have the second pressure sensing electrode partially overlaps the first pressure sensing electrode in the orthogonal projection, such as taught by Chen, because such a modification is a simple substitution of one type of alignment of the pressure sensor .
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Park as applied to claims 1-2, 4, 8-9, 14-16, and 18, and further in view of Shiotani et al. (US 2003/0211345, hereinafter “Shiotani”).	Regarding claim 17, Huang as modified by Park discloses the pressure sensing module according to claim 9, but does not explicitly disclose wherein the flexible thin film has a thickness of 5µm to 20µm, the first flexible layer has a thickness of 1µm to 10um, and the second flexible layer has a thickness of 5um to 20µm.  
	Shiotani teaches to use a transparent yellow polyimide layer of 10 µm thickness as a substrate for flexible components in electronic devices ([0003, 0089]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Huang and Park to have wherein the flexible thin film has a thickness of 5µm to 20µm, the first flexible layer has a thickness of 1µm to 10um, and the second flexible layer has a thickness of 5um to 20µm, such as taught by Shiotani, for the purpose of forming a more heat resistant and flexible substrate for the various layers.	Regarding claim 19, Huang as modified by Park discloses the electronic device according to claim 18, when the pressure sensing module is applied to an optical display product (Huang, Page 1, last paragraph of machine translation; touchpad in front of laptop is an optical display product for LCD/OLED laptops), but does not 
	Shiotani teaches to use a transparent yellow polyimide layer of 10 µm thickness as a substrate for flexible components in electronic devices ([0003, 0089]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Huang and Park to have wherein the flexible thin film, the first flexible layer and the second flexible layer of the pressure sensing module are each made of transparent polyimide, such as taught by Shiotani, for the purpose of forming a more heat resistant and flexible substrate for the various layers.	Regarding claim 20, Huang as modified by Park discloses the electronic device according to claim 18, wherein the flexible thin film, the first flexible layer and the second flexible layer of the pressure sensing module are each made of yellow polyimide.	Shiotani teaches to use a transparent yellow polyimide layer of 10 µm thickness as a substrate for flexible components in electronic devices ([0003, 0089]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Huang and Park to have wherein the flexible thin film has a thickness of 5µm to 20µm, the first flexible layer has a thickness of 1µm to 10um, and the second flexible layer has a thickness of 5um to 20µm, such as taught by Shiotani, for the purpose of forming a more heat resistant and flexible substrate for the various layers.. 
Allowable Subject Matter
Claims 5-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694